SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

940
CAF 14-01416
PRESENT: WHALEN, P.J., CENTRA, CARNI, CURRAN, AND TROUTMAN, JJ.


IN THE MATTER OF KELLY AMES HATCH-WALKER,
PETITIONER-APPELLANT,

                      V                                            ORDER

AARON MATTHEW WALKER, RESPONDENT-RESPONDENT.


JEANNIE D. MICHALSKI, CONFLICT DEFENDER, GENESEO (HEIDI W. FEINBERG OF
COUNSEL), FOR PETITIONER-APPELLANT.

CHARLES J. GREENBERG, AMHERST, FOR RESPONDENT-RESPONDENT.

WENDY S. SISSON, ATTORNEY FOR THE CHILD, GENESEO.


     Appeal from an   order of the Family Court, Livingston County
(Robert B. Wiggins,   J.), entered July 3, 2014 in a proceeding pursuant
to Family Court Act   article 6. The order, among other things,
determined that the   parties shall have joint custody of the subject
child.

     Now, upon reading and filing the notice of discontinuance signed
by the appellant on October 10, 2016, and by the attorneys for the
parties on September 26, 29 and 30, 2016,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    November 10, 2016                     Frances E. Cafarell
                                                  Clerk of the Court